79 S.E.2d 223 (1953)
239 N.C. 1
YANDELL
v.
NATIONAL FIREPROOFING CORP. et al.
No. 522.
Supreme Court of North Carolina.
December 16, 1953.
*226 W. S. O'B. Robinson, Jr., Charlotte, and W. B. McGuire, Jr., Charlotte, for defendants Piedmont & Northern Railway Company and S. P. Kestler, appellees.
Helms & Mulliss, Charlotte, and Garland & Garland, Gastonia, for defendant National Fireproofing Corporation, appellant.
ERVIN, Justice.
The only question arising on this appeal is whether Judge Pless erred in overruling the demurrer of the National Fireproofing Corporation to the cross-action of the Piedmont & Northern Railway Company and S. P. Kestler.
The National Fireproofing Corporation makes these assertions by this demurrer:
1. That the allegations of the cross-action do not state facts sufficient to subject the National Fireproofing Corporation to liability to the Piedmont & Northern Railway Company and S. P. Kestler for either indemnity or contribution in case the plaintiff recovers judgment against the Piedmont & Northern Railway Company and S. P. Kestler upon the cause of action for actionable negligence alleged against them in the complaint.
2. That the former judgment sustaining the former demurrer of the National Fireproofing Corporation to the complaint constitutes an estoppel by judgment, barring the Piedmont & Northern Railway Company and S. P. Kestler from prosecuting their cross-action against the National Fireproofing Corporation.
The demurrer rests its first assertion upon two theories, which are alternative in character. It asserts primarily that the allegations of the cross-action do not disclose the breach of any duty owed by the National Fireproofing Corporation to the plaintiff, and that consequently they fail to charge the National Fireproofing Corporation with any negligence whatever. It insists secondarily that although the allegations of the cross-action may charge the National Fireproofing Corporation with negligence, they make it affirmatively to appear that negligence on the part of the Chesapeake & Ohio Railway Company, the Piedmont & Northern Railway Company and S. P. Kestler constituted intervening or superseding efficient causes, which insulated the negligence of the National Fireproofing Corporation and exempted it from all legal accountability, either direct or indirect, for the plaintiff's injuries.
In passing on the validity of the first assertion of the demurrer and the theories underlying it, we necessarily look to the relevant rules of law prescribing the duties of carriers and shippers by rail with respect to the employees of consignees who unload railroad cars, all of the factual allegations of the cross-action, and such of the factual averments of the complaint as charge the Piedmont & Northern Railway Company and S. P. Kestler with actionable negligence.
An initial carrier by rail, which furnishes a car for moving freight, owes to the employees of the consignee, who are required to unload the car, the legal duty to exercise reasonable care to supply a car in reasonably safe condition, so that the employees of the consignee can unload the same with reasonable safety. Copeland v. Chicago, B. & Q. R. Co., 8 Cir., 293 F, 12; Missouri Pac. R. Co. v. Armstrong, 200 Ark. 719, 141 S.W.2d 25; Powell v. Pacific Naval Air Base Contractors, 93 Cal. App.2d 629, 209 P.2d 631; Atlanta & West Point R. Co. v. Creel, 77 Ga.App. 77, 47 S.E.2d 762; Jackson v. Chicago, M., St. P. & P. R. Co., 238 Iowa 1253, 30 N.W.2d 97; Louisville & N. R. Co. v. Freppon, 134 Ky. 650, 121 S.W. 454; Corbett v. New York Central & H. R. R. Co., 215 Mass. 435, 102 N.E. 648; D'Almeida v. Boston & M. R. R., 209 Mass. 81, 95 N.E. 398, Ann. Cas. 1913C, 751; Ladd v. New York, N. H. *227 & H. R. Co., 193 Mass. 359, 79 N.E. 742, 9 L.R.A.,N.S., 874, 9 Ann.Cas. 988; Parker v. Grand Trunk Western R. Co., 261 Mich. 293, 246 N.W. 125; Stoutimore v. Atchison, T. & S. F. Ry. Co., 338 Mo. 463, 92 S.W.2d 658; Allen v. Larabee Flour Mills Corporation, 328 Mo. 226, 40 S.W.2d 597; Dominices v. Monongahela Connecting R. Co., 328 Pa. 203, 195 A. 747; 75 C.J.S., Railroads, § 924. See, also, the cases collected in this annotation: 152 A.L.R. 1313. A delivering carrier by rail, which delivers to the consignee for unloading a car received by it from a connecting carrier, owes to the employees of the consignee, who are required to unload the car, the legal duty to make a reasonable inspection of the car to ascertain whether it is reasonably safe for unloading, and to repair or give warning of any dangerous condition in the car discoverable by such an inspection. Erie R. Co. v. Murphy, 6 Cir., 108 F.2d 817, 126 A.L.R. 1093; Missouri Pac. R. Co. v. Sellers, 188 Ark. 218, 65 S. W.2d 14; Chicago, R. I. & P. Ry. Co. v. Lewis, 103 Ark. 99, 145 S.W. 898; Butler v. Central of Georgia Ry. Co., 87 Ga.App. 492, 74 S.E.2d 395; Atlanta & West Point R. Co. v. Creel, supra; Roy v. Georgia R. & Banking Co., 17 Ga.App. 34, 86 S.E. 328; Ruiz v. Midland Valley R. Co., 158 Kan. 524, 148 P.2d 734, 152 A.L.R. 1307; Folsom v. Lowden, 157 Kan. 328, 139 P.2d 822; Willis v. Atchison, T. & S. F. Ry. Co., 352 Mo. 490, 178 S.W.2d 341; Markley v. Kansas City Southern Ry. Co., 338 Mo. 436, 90 S.W.2d 409; Griffin v. Payne, 95 N.J.L. 490, 113 A. 247; Spears v. New York Cent. R. Co., 61 Ohio App. 404, 22 N.E.2d 634; Ambrose v. Western Maryland Ry. Co., 368 Pa. 1, 81 A.2d 895; 75 C.J.S., Railroads, § 924. See, also, the cases collected in this annotation: 126 A.L.R. 1095.
Since it is not engaged in operating a railroad, the law does not put on the shipper of freight the specific duties owing by carriers by rail to the employees of a consignee who unload railroad cars. But it does lay on the shipper the general duty so to conduct its business as not negligently to injury another by any agency set in operation by it. Council v. Dickerson's, Inc., 233 N.C. 472, 64 S.E.2d 551; 65 C.J.S., Negligence, § 4.
While diligent search by counsel and court fails to unearth a single decision dealing with the exact factual situation presented by the pleadings in this case, violations of its general duty not to injure another by a negligent act are adjudged sufficient under somewhat similar circumstances to impose legal liability upon shippers loading railroad cars for resultant personal injuries to others. It is held, for example, that where the carrier is negligent in furnishing a defective car to the shipper, and the shipper in turn is negligent in furnishing it to his employee to be loaded, the carrier and the shipper are both liable to the injured employee; for the proximate cause of the injury is the defective car. Chesapeake & O. Ry. Co. v. Cochran, 4 Cir., 22 F.2d 22; Waldron v. Director General, 4 Cir., 266 F. 196; Markley v. Kansas City Southern Ry. Co., supra; 44 Am.Jur., Railroads, section 433. It is settled, moreover, that where the carrier furnishes a proper car to the shipper for loading, and the shipper loads it in a negligent manner, the shipper is liable for injuries caused by his negligence to an employee of the consignee who undertakes to unload the negligently loaded car. Wintersteen v. National Cooperage & Woodenware Co., 361 111. 95, 197 N.E. 578. See, also, in this connection: 74 C.J.S., Railroads, § 371.
In our judgment, there is no distinction in principle in so far as the shipper is concerned between these rulings and a case where the shipper loads a railroad car with actual or constructive knowledge that it is so defective as to be dangerous for unloading and in that way causes injury to an employee of the consignee who undertakes to unload it. Our opinion on this score is in harmony with that of the writers of the American Law Institute's Restatement of the Law of Torts, who give us this supposititious case by way of illustration: "The A Coal Company sells coal to B Company, a factory owner, to be delivered on the private siding of the B Company by the C Railroad Company. The cars are supplied by the C Company. A reasonably careful *228 inspection made while the cars are being loaded by the A Company would have disclosed a defect which made the cars dangerous for unloading. D, an employee of the B Company, while unloading the cars on B's private siding is hurt because of this defect. The A Company is liable to D, although the B Company is regarded as under a duty, before turning the car over to its employees for unloading, to make an inspection which would have disclosed the defect." Am.Law Inst., Restatement of the Law of Torts, Vol. 2, Section 393.
It would unduly prolong this opinion without accomplishing any compensating good to analyze in detail all of the factual allegations of the cross-action, and such of the factual allegations of the complaint as charge the Piedmont & Northern Railway Company and S. P. Kestler with actionable negligence. When these allegations are reduced to ultimate averments, they recount the events enumerated in paragraphs 1 to 9, both inclusive, of the statement of facts, and these additional matters:
1. From the time of its delivery to the National Fireproofing Corporation by the Chesapeake & Ohio Railway Company for loading until the plaintiff's injury, the boxcar involved in this litigation was defective in that a number of the vertical steel beams, which were designed to hold its wooden framework and parts in place, were broken. As a consequence, there was a likelihood that the doors of the boxcar would escape from their fastenings and fall upon any one who attempted to open them when the framework and wooden parts of the boxcar were displaced in any degree by a heavy load. The defective condition of the boxcar was obvious to those who had occasion to enter the boxcar for the purpose of loading it, and to those who were experienced in operating freight trains.
2. At the times of handling and loading the boxcar, both the Chesapeake & Ohio Railway Company and the National Fireproofing Corporation either actually knew, or by the exercise of reasonable care would have known, that the boxcar was dangerous for unloading because of its defective state, and that in consequence any employee of the Southern Bell Telephone & Telegraph Company who undertook to open either of its doors preparatory to unloading it was likely to suffer personal injury.
3. Despite its actual or constructive knowledge of the danger to which its conduct in such respects exposed those who might be called upon to unload the defective boxcar, the Chesapeake & Ohio Railway Company furnished the defective boxcar to the National Fireproofing Corporation for loading with 67,100 pounds of clay conduits, and sealed, consigned, and moved the same after it had been so loaded to the line of the next connecting carrier to the end that the heavily laden boxcar should be placed on the private siding in Charlotte for unloading by the employees of the Southern Bell Telephone & Telegraph Company.
4. Despite its actual or constructive knowledge of the danger to which its conduct in such respects exposed those who might be called on to unload the defective boxcar, the National Fireproofing Corporation accepted the defective boxcar from the Chesapeake & Ohio Railway Company, loaded it with 67,100 pounds of clay conduits, and authorized its use by the Chesapeake & Ohio Railway Company, the intermediate carriers, and the Piedmont & Northern Railway Company for conveying the clay conduits to the private siding in Charlotte so that the clay conduits could be removed from the defective boxcar at that place by the employees of the Southern Bell Telephone & Telegraph Company.
5. Although a reasonable inspection of the boxcar would have revealed its defective condition and enabled them to remedy the defects or give appropriate warning of their existence in time to have averted the subsequent injury to the plaintiff, the Piedmont & Northern Railway Company, as the delivering carrier, and its chief mechanic, S. P. Kestler, who was employed to perform the duties devolving upon it as delivering carrier, failed to make a reasonable *229 inspection of the boxcar before placing it in its defective state on the private siding in Charlotte for unloading by the employees of the Southern Bell Telephone & Telegraph Company.
6. The act of the Chesapeake & Ohio Railway Company in furnishing the defective boxcar, the act of the National Fireproofing Corporation in loading and authorizing the use of the defective boxcar, and the failure of the Piedmont & Northern Railway Company and S. P. Kestler to make a reasonable inspection of the defective boxcar combined to cause the injury suffered by the plaintiff when he undertook to open one of the doors of the boxcar preparatory to unloading the clay conduits for his employer, the Southern Bell Telephone & Telegraph Company.
These allegations refute the first assertion of the demurrer. They charge that the National Fireproofing Corporation authorized the use of a dangerous instrumentality to effect a business end, and in that way negligently exposed the plaintiff to imminent peril. They aver, moreover, that concurrent negligence of the Chesapeake & Ohio Railway Company, the National Fireproofing Corporation, the Piedmont & Northern Railway Company, and S. P. Kestler combined proximately to cause a single, individual injury to the plaintiff. This being true, the claim of the Piedmont & Northern Railway Company and S. P. Kestler for contribution from the National Fireproofing Corporation finds full sanction in the provisions of the statute now codified as G.S. § 1-240.
The soundness of our conclusion in respect to the sufficiency of the allegations to charge concurrent negligence becomes manifest when due heed is paid to the legal concept embodied in that term. Concurrent negligence consists of negligence of two or more persons concurring, not necessarily in point of time, but in point of consequence in producing a single, indivisible injury. Garbe v. Halloran, 150 Ohio St. 476, 83 N.E.2d 217. According to the allegations, the plaintiff would not have suffered harm if the Chesapeake & Ohio Railway Company had not negligently furnished the defective boxcar, or if the National Fireproofing Corporation had not negligently loaded and authorized the use of the defective boxcar, or if the Piedmont & Northern Railway Company and S. P. Kestler had not negligently failed to make a reasonable inspection of the defective boxcar. Miller v. Board of Education, 291 N.Y. 25, 50 N.E.2d 529; Tawney v. Kirkhart, 130 W.Va. 550, 44 S.E.2d 634.
To be sure, the allegations warrant the inference that the negligence of the National Fireproofing Corporation in loading and authorizing the use of the defective boxcar would not have resulted in any harm to the plaintiff if the Piedmont & Northern Railway Company and S. P. Kestler had not failed to make a reasonable inspection of the defective boxcar. This circumstance does not impair the validity of our conclusion in respect to the sufficiency of the allegations to charge concurrent negligence. This is so because the mere negligent omission of the Piedmont & Northern Railway Company and S. P. Kestler to interrupt the result of the National Fireproofing Corporation's negligence did not amount to an intervening or superseding efficient cause relieving the National Fireproofing Corporation from liability. Georgia Power Co. v. Kinard, 47 Ga.App. 483, 170 S.E. 688; Miller v. Board of Education, supra; Erie County United Bank v. Berk, 73 Ohio App. 314, 56 N.E. 2d 285; 38 Am.Jur., Negligence, section 72; 65 C.J.S., Negligence, § 111. The writers of the American Law Institute's Restatement of the Law of Torts lay down the controlling rule on this aspect of the controversy in this wise: "Failure of a third person to perform a duty owing to another to protect him from harm threatened by the actor's negligent conduct is not a superseding cause of the other's harm." They add this comment: "The third person's failure to perform his duty in this respect makes him concurrently liable with the negligent actor for any harm which results from the actor's negligence and which would have been prevented by the *230 performance of the third person's duty." Am.Law Inst., Restatement of the Law of Torts, Vol. 2, Section 452.
The second assertion of the demurrer lacks validity for reasons fully stated in the recent case of Canestrino v. Powell, 231 N.C. 190, 56 S.E.2d 566.
For the reasons given, the judgment overruling the demurrer of the National Fireproofing Corporation is
Affirmed.